Exhibit 10.66

 

SECOND AMENDMENT OF LEASE

 

This Second Amendment of Lease is made as of this 14th day of June, 2004, by and
between Beard Sawmill, LLC (hereinafter referred to as “Landlord”), and Health
Net of Connecticut, Inc.

 

In consideration of the mutual benefits and obligations set forth herein, the
parties hereby amend a certain lease between Landlord and Physicians Health
Services of Connecticut, Inc. dated August 18, 2000, previously amended by a
First Amendment of Lease dated December 23, 2002, all for the lease of space in
Landlord’s building at 100 Beard Sawmill Road, Shelton, Connecticut (the
August 18, 2000 lease as amended, hereinafter referred to collectively as the
“Lease”), in the following manner:

 

A. Said First Amendment of Lease is hereby canceled and restated, as amended by
this Second Amendment of Lease, such that as of the Second Amendment of Lease,
the Lease shall be read and interpreted by reference to only the August 18, 2000
lease and this Second Amendment of Lease.

 

B. As of the date of this Second Amendment of Lease, it is agreed by both
parties hereto that Health Net of Connecticut, Inc., successor in interest to
Physicians Health Services of Connecticut, Inc. has assumed all rights and
obligations as tenant under the Lease and shall hereinafter be referred to as
“Tenant”.

 

C. Paragraph 1.1 (c) of the Lease is deleted and is replaced with the following:

 

“1.1 (c) The Tenant’s Leased Premises Square Footage fluctuates over the Initial
Term of the Lease, and the following square footages represent the Tenant’s
Leased Premises Square Footage for the various periods during the Initial Term
of the Lease:

 

[i] 104,233 square feet, for the period from the Initial Commencement Date until
February 28, 2003;

 

[ii] From and after March 1, 2003, Tenant’s Leased Premises Square Footage shall
be increased by 5,727 square feet, and the space designated as Space 2A on
Exhibit A, Sheet 1 shall be added to Tenant’s Leased Premises Square Footage;

 

[iii] From and after the Space 2B Commencement Date, Tenant’s Leased Premises
Square Footage shall be increased by 5,288 square feet, and the space designated
as Space 2B on Exhibit A, Sheet 1 shall be added to Tenant’s Leased Premises
Square Footage. The “Space 2B Commencement Date” is the date on which Landlord
delivers possession of the Space 2B to Tenant, broom clean and free of any
possessions of any other tenant, which date must be on or before the date that
is thirty (30) days from and after the date on which this Second Amendment of
Lease has been fully executed or this paragraph, Paragraph 1.1 (c) [iii], shall
be null and void;

 

[iv] From and after the Space 2C Commencement Date, Tenant’s Leased Premises
Square Footage shall be increased by 5,990 square feet, and the space designated
as Space 2C on Exhibit A, Sheet 1 shall be added to Tenant’s Leased Premises
Square Footage. The “Space 2C Commencement Date” is the date on which Landlord
delivers possession of the Space 2C to Tenant, broom clean and free of any
possessions of any other tenant, which date must be on or before the date that
is sixty (60) days from and after the date on which this Second Amendment of
Lease has been fully executed or this paragraph, Paragraph 1.1 (c) [iv], shall
be null and void;

 

[v] From and after the Space 2D Commencement Date, Tenant’s Leased Premises
Square Footage shall be increased by 6,217 square feet, and the space designated
as Space 2D on Exhibit A, Sheet 1 shall be added to Tenant’s Leased Premises
Square Footage. The “Space 2D Commencement Date” is the date on which Landlord
delivers possession of the Space 2D to Tenant, broom clean and free of any
possessions of any other tenant, which date must be on or before the date that
is ninety (90) days from and after the date on which this Second Amendment of
Lease has been fully executed or this paragraph, Paragraph 1.1 (c) [v], shall be
null and void.”

 

1



--------------------------------------------------------------------------------

D. Paragraph 1.1 (d) of the Lease is deleted and is replaced with the following:

 

“1.1 (d) The “Initial Commencement Date” is September 1, 2001”

 

E. Paragraph 1.1 (e) of the Lease is deleted and is replaced with the following:

 

“1.1 (e) The “Initial Term” is from September 1, 2001 until the end of the day
on August 31, 2016.”

 

F. Paragraph 1.1 (g) of the Lease is deleted and is replaced with the following:

 

“1.1 (g) The “Base Rent” for the Initial Term is $14.00 per square feet of
Tenant’s Leased Premises Square Footage (as described in paragraph 1.1 (c)) per
annum, payable in equal monthly installments, in advance, on the first of each
month.”

 

G. Paragraph 1.1 (i) of the Lease is deleted and is replaced with the following:

 

“1.1 (i) The “Notice Address” for Landlord and Tenant are:

 

Landlord:

Beard Sawmill, LLC

% R. D. Scinto, Inc.

One Corporate Drive, Suite 100

P.O. Box 880

Shelton, CT 06484

 

Tenant:

Health Net of Connecticut, Inc.

One Far Mill Crossing

P.O. Box 904

Shelton, CT 06484

Attn: Chief Financial Officer

 

Health Net, Inc.

P.O. Box 2470

Rancho Cordova, CA 95741 2470

Attn: Director of Real Estate”

 

H. Paragraph 2.17 of the Lease is deleted and replaced with the following:

 

“2.17 “Tenant’s Percentage” means the percentage equivalent to the ratio of the
Leased Premises Square Footage divided by the Total Building Square Footage
which as of the Initial Commencement Date is 70.11%. Tenant’s Percentage shall
be proportionately adjusted upon any change in Tenant’s Leased Premises Square
Footage or Total Building Square Footage, but will not be adjusted based upon
the degree of occupancy of the Project.”

 

I. The following paragraphs, Paragraph 3.07, Paragraph 3.08, and Paragraph 3.09
are hereby added to the Lease:

 

“3.07 Paragraph 3.04 of the Lease outlines the Landlord’s Initial Fit-Out Work
required to be completed by the Landlord under the terms of the Lease. Landlord
has completed all work required under the terms of the Lease and the Leased
Premises has been accepted by Tenant.

 

3.08 Landlord has completed all work required to the Second Floor Space A and
the Second Floor Space A has been accepted by Tenant.

 

3.09 Tenant shall accept possession of Space 2B, Space 2C, and Space 2D on an as
is basis.”

 

References to Exhibit A means the Exhibit A attached to the August 18, 2000
lease. “Exhibit A, Sheet 1” is a separate exhibit from Exhibit A, and is added
to the Lease and incorporated into it as new exhibit, and is attached hereto.

 

2



--------------------------------------------------------------------------------

In the event of any conflict between this Second Amendment of Lease and the
August 18, 2000 lease, this Second Amendment of Lease shall control, the Lease
being hereby ratified and to remain in full force and effect in all other
respects.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

BEARD SAWMILL, LLC       HEALTH NET OF CONNECTICUT, INC.

By:

  /s/ ROBERT D. SCINTO       By:   /s/ DENNIS BELL     Robert D. Scinto, a
member           Dennis Bell, Vice President

 

3